Citation Nr: 0115786	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  99-10 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from February 1967 until 
February 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1997, from 
the Houston, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA) which assigned a 10 percent disability 
evaluation for tinnitus and a zero percent disability for 
bilateral hearing loss.  The RO discontinued a zero percent 
disability evaluation for bilateral hearing loss with 
tinnitus of the right ear.  

Although the veteran had requested a personal hearing at the 
RO and one was scheduled, he withdrew this request in writing 
in April 2000.  

The veteran was afforded a video- conference hearing in April 
2001 before the undersigned member of the Board.  At the 
hearing, the veteran withdrew his appeal on the issue of 
entitlement to an increased evaluation for tinnitus.  The 
written copy of the transcript complies with the requirement 
that the withdrawal be in writing.  Accordingly, this issue 
is not before the Board for appellate review.  See 38 C.F.R. 
§ 20.204 (2000).  


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  In February 1997, the veteran's bilateral hearing loss 
was manifested by a pure tone average threshold of 66 
decibels in the right ear and 27 decibels in the left ear at 
1,000, 2,000, 3,000 and 4,000 Hertz.  Speech recognition 
ability was 84 percent in the right ear and 94 percent in the 
left ear.  This constitutes Level III hearing for the right 
ear and Level I hearing for the left ear.

3.  In January 2000, the veteran's bilateral hearing loss was 
manifested by a pure tone average threshold of 81 decibels in 
the right ear and 36 decibels in the left ear at 1,000, 
2,000, 3,000 and 4,000 Hertz.  Speech recognition ability was 
84 percent in the right ear and 96 percent in the left ear.  
This constitutes Level III hearing for the right ear under 
Table VI and Level VII hearing under Table VIa.  For the left 
ear, the results constitute Level I hearing.  


CONCLUSION OF LAW

The criteria for a schedular evaluation greater than zero 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1998) (effective prior to June 10, 
1999); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In August 1970, the RO granted service connection for hearing 
loss of the right ear with tinnitus and assigned a zero 
percent evaluation effective from May 1969.  In November 
1977, the RO granted service connection for hearing loss of 
the left ear and continued the zero percent evaluation for 
bilateral hearing loss with tinnitus of the right ear.  

The veteran filed a claim in December 1996 seeking an 
increased rating for his bilateral hearing conditions and 
enclosed medical documentation to support his claim.  A VA 
audiology evaluation report in June 1990 shows moderate to 
profound primarily conductive hearing loss in the right ear.  
The report shows mild conductive loss through 2000 Hz and 
mild loss above 2000 Hz in the left ear.  A copy of a 
September 1992 letter with hearing test attached from a 
private medical doctor shows the veteran's hearing loss was 
mainly conductive in the right ear and that a mild hearing 
impairment in the left ear was of a mixed type.  The private 
doctor concluded that the veteran had a conductive hearing 
loss and not a noise induced hearing loss.  

The veteran was provided a VA audiological evaluation in 
February 1997.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
65
60
65
75
LEFT
NA
30
25
30
25

The average pure tone threshold was 66 decibels in the right 
ear and 27 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 94 in the left ear.  The veteran reported 
constant tinnitus.

In March 1997, the RO separated the evaluations, assigning a 
ten percent evaluation for tinnitus effective from December 
1996 and continuing the zero percent evaluation for bilateral 
hearing loss.  The veteran disagreed with the decision and 
initiated this appeal.  A statement of the case was issued in 
February 1999 and the veteran perfected his appeal in 
February 1999.  

The veteran wrote in June 1999 that he had a difficult time 
dealing with his hearing loss.  He claimed that he was unable 
to hear people talking in a normal voice.  He explained that 
it was necessary to have the speaker on his left side and 
where he could see the speaker's face in order to understand 
what was said.  He had to have the TV volume turned up high 
in order to hear it and when he was driving it was difficult 
to converse as his left ear was facing the window.  

In a statement written by the veteran's wife in June 1999, 
she describes the hardships and difficulties, including at 
work, experienced by the veteran due to his hearing loss.  

In August 1999 the veteran requested a current VA examination 
for hearing loss so that he could prove that his hearing loss 
had worsened since the time of the last examination. 

R. C. F., M.D., wrote in July 1999 that the veteran had 
complained of hearing loss and an unrelated disorder.

Outpatient treatment reports were secured from the VA 
outpatient clinic at Beaumont for the period from April 1996 
to November 1999.  The veteran was seen in April 1996 in the 
audiology clinic.  The diagnosis for the right ear was 
moderate to severe conductive hearing loss from 500 Hz to 
4000 Hz and profound hearing loss from 6000 Hz to 8000 Hz.  
The left ear diagnosis was mild conductive hearing loss 
across test frequencies.  It was noted that his hearing had 
not changed since the April 1994 audiological evaluation.  In 
February 1997, the diagnoses were severe conductive hearing 
loss in the right ear and mild conductive hearing loss in the 
left ear.  During this period, the veteran was also seen for 
unrelated disorders.  

The RO also secured records from the veteran's employer for 
the period from August 1974 to August 1999.  As part of the 
employer's hearing conservation program, the veteran received 
periodic hearing evaluations.  The records show that the 
veteran had worked as a maintenance mechanic since 1977.  In 
1988, based on a change in the veteran's hearing levels, the 
Clinic Director of the employer's Medical Department 
requested noise exposure information on the veteran and a 
private medical evaluation.  Reportedly, personal noise 
dosimeter studies conducted during 1986 indicated the daily 
noise exposures to be below 85 dBA and more recent studies 
indicated the same.  The veteran was required to perform work 
in all areas of the plant and was required to wear hearing 
protection when working in areas classified as 90 dBA and 
above.  In October 1988 a private clinical audiologist 
diagnosed bilateral conductive loss.  The Clinic Director 
concluded that the veteran's hearing loss was not due to 
occupational noise exposure.  There was another change in the 
veteran's hearing levels in October 1991.  His employer 
referred him for a private medical evaluation and in 
September 1992, T. J. K., M.D. reported that the air and bone 
testing was mainly conductive and related to the 
disarticulation of the ossicles secondary to ear disease and 
surgery in Houston in 1974.  Dr. T. J. K. concluded that the 
veteran had a conductive hearing loss and not a noise induced 
hearing loss.  The veteran was notified by his employer in 
1993 and 1994 of changes in his hearing levels compared to 
his baseline audiogram.  

The following are the more recent audiological evaluation 
reports provided by the veteran's employer.  In April 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
60
45
60
70
LEFT
NA
35
20
20
30

In March 1997, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
60
55
60
70
LEFT
NA
30
30
20
35


In February 1998, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
55
55
60
70
LEFT
NA
30
25
20
20

In January 1999, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
65
55
65
75
LEFT
NA
40
30
20
25


The veteran was afforded another VA audiological evaluation 
and ear examination in January 2000.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
80
75
80
90
LEFT
NA
40
35
35
35

The average pure tone threshold was 81 decibels in the right 
ear and 36 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in the 
right ear and of 96 in the left ear.  The veteran reported 
constant tinnitus in the right ear.

In January 200l, the RO contacted the veteran by telephone to 
inquire if all available evidence for his claim had been 
submitted.  The veteran indicated that there was no 
additional evidence for him to provide.  The decision review 
officer explained the difference between a videoconference 
and personal hearing before the Travel Board and the veteran 
indicated that he was willing to report for a videoconference 
hearing at Houston.

The veteran was afforded a personal videoconference hearing 
before the undersigned member of the Board in April 2001.  A 
copy of the transcript is in the claims file.  The veteran 
and his spouse described symptoms and manifestations of his 
hearing loss and the effect of the disability on his 
employment and social life.  The veteran reported having no 
hearing tests in addition to the ones of record except for 
more recent ones performed at work.  The veteran expressed 
interest in having another VA audiological examination; 
however, after some discussion, he indicated that he would 
obtain his recent audiological evaluations from his employer 
and submit those into evidence.  In addition, the veteran 
indicated that, after he reviewed the recent audiological 
evaluations from his employer, he would decide whether to 
request a VA audiological evaluation.  

Legal criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2000).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2000).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Effective June 10, 1999, during the pendency of this appeal, 
VA's Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The United States Court of Veterans Appeals 
(since March 1, 1999, the United States Court of Appeals for 
Veterans Claims) (hereinafter the Court) has held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Codes 6100 through 6110 (1998).  Effective June 
10, 1999, the severity of hearing loss continues to be 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100.  

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from zero to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allowed for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85-4.87 (1998) (effective prior to June 10, 1999); 
38 C.F.R. § 4.85 (2000). 

Under the amended 38 C.F.R. § 4.86, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86 
(2000).

Prior to June 10, 1999, Table VIa was for application only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c) (1998) 
(repealed effective June 10, 1999).

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).


Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

First, VA has a duty to notify a claimant of any information 
and evidence needed to substantiate and complete a claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).  The Board finds that the copy of the March 1997 
rating decision and statement of the case provided to the 
veteran satisfy the requirement at § 5103 of the new statute 
in that they clearly notify him of the evidence needed for an 
increased evaluation.  Also, the veteran has been afforded 
the opportunity to submit/identify evidence and argument.  He 
testified before the undersigned Board member at a 
videoconference hearing on April 9, 2001 and an explanation 
of the rating schedule for hearing loss was provided.  VA has 
no outstanding duty to inform him that any additional 
information or evidence is needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Although the RO requested 
copies of the veteran's medical records from Dr. R. C. F. and 
no reply has been received to date, evidence of record 
suggests that the veteran sees Dr. R. C. F. for a disorder 
other than hearing loss.  The veteran was also notified that 
no reply had been received from Dr. R. C. F. in the statement 
of the case.  In addition, under the heightened duty to 
assist, the RO contacted the veteran by telephone in January 
2001 and the veteran indicated that all the available 
evidence was of record.  At his personal videoconference 
hearing, the veteran indicated that he would submit 
audiological evaluations from his place of employment.  After 
some discussion, the veteran also indicated that, after he 
reviewed the private medical records, he would notify VA if 
he wished another VA audiology evaluation.  The presiding 
Board Member agreed to hold the case in abeyance for 30 days, 
which the veteran indicated was adequate for his tom submit 
additional evidence or take further action in respect to his 
appeal.  As it has been almost 60 days since the hearing and 
the veteran has not submitted additional records or requested 
another examination, the Board will proceed.  He has already 
been afforded VA audiology and ear examinations.  Thus, he 
will not be prejudiced by the Board deciding the merits of 
his claim without remanding the case to the RO for 
consideration under the new legislation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

The veteran contends that he is entitled to a higher 
evaluation because his hearing has worsened over the years 
yet he still receives a zero percent evaluation.  In 
addition, he has been told by a VA audiologist that he was 
very close to being in another range.  He commented that it 
was difficult to live with a ringing sensation in his ear and 
that he had to have people stand on his left side so he could 
hear them.

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  Because the 
veteran's claim was filed before the regulatory change 
occurred, he would be entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  There were no substantive changes in the 
language with regard to hearing disabilities that are not 
considered "exceptional patterns of hearing impairment" under 
the amended 38 C.F.R. § 4.86.  The numerical standards by 
which auditory acuity and speech recognition are measured 
were not altered and there were no changes that would require 
evaluating this veteran's hearing loss in a manner different 
from that previously used. 

As noted by the Court, the assignment of disability ratings 
in hearing loss cases is derived by a mechanical application 
of the Rating Schedule to the numeric designation assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The results of the February 1997 VA audiology evaluation 
reveal a puretone threshold average for the right ear of 66 
decibels and for the left ear of 27 decibels.  The speech 
recognition ability for the right ear was 84 percent and for 
the left ear was 94 percent.  See 38 C.F.R. § 3.385.  These 
findings reflect Level III hearing for the right ear and 
Level I hearing in the left ear.  Mechanical application of 
the rating schedule to those findings on audiometric testing 
results in a zero percent rating.  38 C.F.R. § 4.85 
Diagnostic Code 6100 (2000). 

The reports of audiology evaluation conducted by the 
veteran's employer in April 1996, March 1997, February 1998 
and January 1999 do not show pure tone thresholds, in 
decibels, greater than the ones reported in the January 2000 
VA audiology evaluation.  

The results of the January 2000 VA audiology evaluation 
reveal a puretone threshold average for the right ear of 81 
decibels and for the left ear of 36 decibels.  The speech 
recognition ability for the right ear was 84 percent and for 
the left ear was 96 percent.  See 38 C.F.R. § 3.385.  These 
findings reflect Level III hearing for the right ear and 
Level I hearing in the left ear.  Mechanical application of 
the rating schedule to those findings on audiometric testing 
results in a zero percent rating.  38 C.F.R. § 4.85 
Diagnostic Code 6100 (2000). 

The veteran was not entitled to application of Table VIa 
under 38 C.F.R. § 4.85(c) (1998) because the Chief of the 
Audiology Clinic did not certify that language difficulties 
or inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate.  38 
C.F.R. § 4.85(c) (1998) (repealed effective June 10, 1999).

Under 38 C.F.R. § 4.86 the veteran qualifies for an exception 
to the normal evaluative rules because the January 2000 VA 
audiology results show that puretone thresholds were 55 
decibels or more in all four relevant frequencies in the 
right ear.  This allows the using of a chart which does not 
employ speech discrimination scores and percentages if it is 
to the veteran's advantage.  On Table VIa, his puretone 
threshold average of 81 results in the assignment of Roman 
numeral VII for the right ear.  This combined with the 
assignment of Roman numeral I for the left ear, and plugged 
into Table VII, works out to a zero percent evaluation level.  
Accordingly, the use of Table VIa is not to the veteran's 
advantage.  

Additionally, although the veteran contends that his hearing 
loss interferes with his employment, the evidence of record 
shows that the veteran has worked full-time for one employer 
(a large corporation) for approximately 30 years.  He has not 
required frequent periods of hospitalization for his hearing 
loss and has not identified any factors which may be 
considered exceptional or unusual.  He has presented no 
independent evidence that his hearing loss markedly 
interferes with his employment.  The evidence of record does 
not show that the hearing loss causes marked interference 
with his employment, or that it requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Accordingly, referral to the RO for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

An evaluation greater than zero percent for service-connected 
bilateral hearing loss is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 


